Judge Buckner
delivered the opinion of the Court.
Edmondson, as assignee of Stockton, who was assignee of Orear, instituted suit on a note executed to the latter, by the plaintiff in error, and recovered judgment.
To be relieved against it, Cook filed his bill in chan.cery, and obtained an injunction, making the obligee,' •assignor and assignee, defendants; and alleging that the note had been executed in part of the price agreed to be given by him to Orear, upon a sale made by said Orear to him, of the office of surveyor of the the county of Montgomery. He states*that he was unable to prove the consideration in any other manner than by the answer of the obligee.
Process was served upon each defendant except Edmondson^ and he answered, not admitting the allegations of the bill, and requiring proof. No dopósitioná were taken, and upon'the trial of the cause, the circuit court dissolved the injunction, with damages', and dismissed the bill. To reverse the decree Cook has prosecuted this writ of error.
We have not perceived any well founded objection to it, except that the amount of damages were not ascertained, and that is not embraced in the assiga-rpent of errors.
The decree must be affirmed with costs.